815 F.2d 81
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gary Lynn VERNON, Plaintiff-Appellant,v.Lamar ALEXANDER, Defendant-Appellee.
No. 86-5939.
United States Court of Appeals, Sixth Circuit.
Feb. 9, 1987.

Before KENNEDY, JONES and NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the motion for counsel, informal brief and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff initiated a civil rights complaint in the district court in which he challenged the validity of his confinement by the state for six criminal convictions in violation of T.C.A. Sec. 39-604.  A review of the record indicates that the district court did not err in treating the complaint as a 28 U.S.C. Sec. 2254 habeas corpus petition and dismissing the petition pursuant to 28 U.S.C. Sec. 1915(d) for non-exhaustion and failure to comply with the Rules Governing Section 2254 Cases in the United States District Courts.


3
It is ORDERED that the motion for counsel be denied and the judgment of the district court affirmed for the reasons stated in the district court's decision.  Rule 9(d)(3), Rules of the Sixth Circuit.